Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
	Claims 1-18 are currently pending and presented for examination on the merits. 
	Claims 6, 11, 14, and 17 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration. 
Election/Restriction
	The response filed on 04/08/2022 to the species requirement of 03/15/2022 has been received. 
	With Traverse Applicant elected:
HE4 and CA125 biomarkers
Serum
Endometrial cancer
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) assessing whether a patient is afflicted with an endometrial cancer or uterine cancer, the method comprising assessing expression of HE4 in a sample obtained from the patient, wherein elevated expression of HE4 is an indicatio. This judicial exception is not integrated into a practical application because 'natural phenomenon' include: levels of natural occurring protein HE4 correlate with presence of endometrial cancer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. Further, it would have been obvious to one skill in the art, at the time of filing, to monitor a known antigen associated with a cancer and for an increase of HE4 in a sample, at the later time, indicates that the patient has endometrial cancer.  
A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining the level of a protein in a biological sample from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance).
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “providing” a prognosis, it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under statute. See FairWarning IP, LLC v. latric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…” Ariosa Diagnostic, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No.15-1182, 2016 WL 1117246 (U.S. June, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) assessing the response of a patient afflicted with an endometrial or uterine cancer to a treatment, the method comprising assessing expression of HE4 in samples obtained from the patient at different times during treatment, wherein decreased expression of HE4 at the later time indicates that the patient is responding to the treatment. This judicial exception is not integrated into a practical application because 'natural phenomenon' include: levels of natural occurring protein HE4 correlate with response to treatment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. Further, it would have been obvious to one skill in the art, at the time of filing, to monitor a known antigen associated with a cancer and for a decreased of HE4 in a sample, at the later time, indicates that the patient is responding to the treatment.  
A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining the level of a protein in a biological sample from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance).
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “providing” a prognosis, it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under statute. See FairWarning IP, LLC v. latric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…” Ariosa Diagnostic, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No.15-1182, 2016 WL 1117246 (U.S. June, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Claims 15, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) assessing recurrence in a patient who has been treated for an endometrial or uterine cancer, the method comprising assessing expression of HE4 in samples obtained from the patient following treatment, wherein elevated expression of HE4 indicates that the endometrial or uterine cancer is recurring in the patient. This judicial exception is not integrated into a practical application because 'natural phenomenon' include: levels of natural occurring protein HE4 correlate with presence of reoccurring endometrial cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 'natural phenomenon' include: levels of natural occurring protein HE4 correlate with presence of endometrial cancer. Further, it would have been obvious to one skill in the art, at the time of filing, to monitor a known antigen associated with a cancer and an increase in HE4 in a sample, at the later time, indicates that the patient has cancer than is reoccurring. 
A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining the level of a protein in a biological sample from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance).
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “providing” a prognosis, it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under statute. See FairWarning IP, LLC v. latric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…” Ariosa Diagnostic, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No.15-1182, 2016 WL 1117246 (U.S. June, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schummer et al (US 20030108965, IDS 02/04/2022), and further in view of Drapkin et al (Human Epididymis Protein (HE4) is a secreted glycoprotein that is overexpressed by serious and endometrioid Ovarian Carcinomas, 2005, 65:(6), pgs. 2162-2169, IDS 02/04/2020).
With regard to claim 1, Schummer et al teaches a method of screening for the presence of a malignant condition in a subject [0044]. Schummer et al further teaches subjects with elevated levels of HE4a polypeptides in subjects having certain carcinomas [0117]. Specifications of the instant application state “detection of either HE4 or HE4a are considered synonymous, and detection of either molecule can be used in the methods described herein” [0034]. Schummer et al further teaches the sample from the subject being serum [0014]. Schummer et al further teaches the subject being patients [0145]. Schummer et al further teaches the presence of elevated HE4a in a biological sample can be used to show the presence of cancer cells [0099]. 
Schummer et al does not specifically teach the cancer being endometrial cancer and samples from solid tissue types. However, this deficiency is made up in the teachings of Drapkin et al.
With regard to claim 1, Drapkin et al teaches the detection of HE4 on endometrial carcinoma [Right column, pg. 2165].
With regard to claim 2, Drapkin et al further teaches the detection of HE4 from formalin-fixed brain, esophagus, stomach, endometrium, and other tissue types [Left column, pg. 2164].
With regard to claim 3, Schummer et al further teaches the sample is a biological sample from a subject [0013]. 
With regard to claim 4, Schummer et al further teaches the biological fluid can be serum [0014].
With regard to claim 5, Schummer et al further teaches the biological fluid may include liquid solutions contacted with a subject or biological source [0096]. 
With regard to claim 7, Schummer et al further teaches comparing the expression of HE4 levels in biological sample to expression in normal tissue [0147]. 
With regard to claim 8, Schummer et al further teaches comparing the results of HE4 expression to expression levels in normal tissue [0147]. 
With regard to claim 10, Schummer et al further teaches the detection of CA125 as a marker of a malignant condition [0025]. Schummer et al further teaches elevated levels of serum CA125 alone or in combination with other known indicators, however, do not provide a definitive diagnosis of malignancy, or of a particular malignancy such as ovarian carcinoma [0007].
With regard to claim 15, Schummer et al further teaches subjects with elevated levels of HE4a polypeptides in subjects having certain carcinomas [0117]. Specifications of the instant application state “detection of either HE4 or HE4a are considered synonymous, and detection of either molecule can be used in the methods described herein” [0034]. Schummer et al further teaches the sample from the subject being serum [0014]. Schummer et al further teaches the subject being patients [0145]. Schummer et al further teaches the presence of elevated HE4a in a biological sample can be used to show the presence of cancer cells [0099].
With regard to claim 16, Schummer et al further teaches the detection of CA125 as a marker of a malignant condition [0025]. Schummer et al further teaches elevated levels of serum CA125 alone or in combination with other known indicators, however, do not provide a definitive diagnosis of malignancy, or of a particular malignancy such as ovarian carcinoma [0007].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Schummer et al to detect the presence of cancer cells by measuring for elevated HE4 and assessing the subject has cancer. Further, to combine with the teachings of Drapkin et al to assess if a subject has endometrial cancer. Further, to sample solid tissue according to Drapkin et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/Examiner, Art Unit 1642 
    

/MARK HALVORSON/Primary Examiner, Art Unit 1642